Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on August 4, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawings are objected to because the lead line for reference character “25” in figure 8 fails to accurately indicate the dipped section.  Figure 12 is objected to because it is unclear what structure is being illustrated on the bottom of floor 24.  Note that if the applicant is attempting to show the dipped section on the floor 24, it should be shown with dashed lines since the dipped section will be hidden from view when looking at the bottom of the floor 24.  The lead line for reference character 40 in figure 16 fails to properly indicate the lock nut.  Note that the lock nut is shown with flat sides in figure 17 while figure 16 improperly shows the lock nut as being round.  It appears that the lead line for reference character 40 in figure 16 is indicating a receptacle for an allen key.  Figures 18 and 19 are objected to because the rope pin 26 is not consistently shown in figures 18 and 19.  Note that the rope pin 26 in figure 18 is shown extending above the floor while figure 19 shows the rope pin 26 abutting the floor 24.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the toothed cam not contacting the rope when the cam is in the first position must be shown or the feature canceled from claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    742
    632
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because paragraph 29 refers to an Appendix A, however, Appendix A does not appear in the electronic file wrapper.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide support for the toothed cam not contacting the rope when the cam is in the first position as set forth on lines 8-9 of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation of the toothed cam not contacting the rope when the cam is in the first position as set forth on lines 8-9 of claim 1 is not supported by the original disclosure.  Note that the specification fails to mention the toothed cam not contacting the rope when the cam is in the first position and the drawings fail to show the toothed cam not contacting the rope when the cam is in the first position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the cam is pivotally movable between at least a first position . . . to a second position” on lines 8-9 of claim 1 render the claims indefinite because they are grammatically incorrect and confusing.  How can the cam move between a first position to a second position?  Did the applicant mean to recite that the cam is pivotally movable between a first position and a second position?
	Recitations such as “a stop pin extending at least partially across and between said first and second sidewalls” on lines 14-15 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What element(s) of the invention does the stop pin extend across?  If the applicant is attempting to recite that the stop pin extends across the first and second sidewalls, it is unclear how the stop pin extends across the sidewalls.  Note that the stop pin partially extends across the gap between the first and second side walls rather than across the first and second sidewalls.
	Recitations such as “in intersecting relation” on line 15 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Is the applicant attempting to set forth that the stop pin is in the pivot path of the cam?
	Recitations such as “the pivot path” on line 15 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the avoid contact” on line 16 of claim 1 render the claims indefinite because they lack antecedent basis and because it is unclear what comprises an “avoid contact”.
	Recitations such as “a rope pin extending at least partially across and between said first and second sidewalls” on lines 18-19 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What element(s) of the invention does the rope pin extend across?  If the applicant is attempting to recite that the rope pin extends across the first and second sidewalls, it is unclear how the rope pin extends across the sidewalls.  Note that the rope pin extends across the gap between the first and second side walls rather than across the first and second sidewalls.


Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are moot in view of the new grounds of rejection.
Note that allowable subject matter could not be ascertained at this time due to the 112 informalities set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634